Abraham N. Geller, J.
By written notice served on defendants, plaintiff has applied for an additional allowance pursuant to sections 1513 and 1514 of the Civil Practice Act. These sections provide that “ in a difficult and extraordinary case, where a defense has been interposed in an action, * * * the court in its discretion ” may, in addition to statutory costs, award to any party an allowance of a sum not exceeding 5% upon the sum recovered or allowed up to a maximum of $2,000. With respect to a plaintiff, it would appear that the purpose of this provision is to permit the court, in its discretion, to award an additional allowance where his recovery is not deemed an adequate recompense for the difficulties involved in prosecuting the case. Since plaintiff in this case did obtain a very substantial verdict, the court does not regard this provision to be applicable and therefore denies plaintiff’s motion for an additional allowance.